Citation Nr: 0944015	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  98-18 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for mitral valve prolapse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from July 1973 to July 
1977, and from August 16 to 28, 1990.  She had periods of 
service in the reserves from October 1977 to February 1996, 
with a possible period of active duty for training or 
inactive duty training in August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  Since appealing her claim, the claim 
has been remanded for the purpose of obtaining additional 
evidence.  The claim has since been returned to the Board for 
review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant has been diagnosed as suffering from mitral 
valve prolapse.

3.  A VA doctor has opined that the appellant first developed 
mitral valve prolapse while she was serving on active duty.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, 
mitral valve prolapse was incurred in or began during active 
military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with the issue on appeal given 
the favorable nature of the Board's decision on this issue.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2009), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from an injury or 
disease incurred or aggravated in line of duty, and any 
period of inactive duty for training during (INACDUTRA) which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009). The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a appellant's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The record indicates that in June 1987, the appellant 
underwent a reserve physical examination.  This was 
approximately eleven years after she was discharged from 
active duty.  At that time, it was discovered that she was 
experiencing a cardiac murmur.  Per the medical records, such 
a condition or disorder had not been previously found.  Two 
years later, in 1989, a definitive diagnosis of mitral valve 
prolapse was given.  

Eight years later, in 1997, the appellant submitted a claim 
for benefits.  She asked that her mitral valve prolapse be 
service-connected and that benefits for this condition be 
afforded to her.  Following her claim, the appellant 
underwent a VA examination in October 1997.  The purpose of 
the examination was to determine the severity of her service-
connected headache disability and whether her claimed mitral 
valve prolapse and sinusitis disorders were related to or 
caused by or began in service.  Although the examiner 
diagnosed the appellant has suffering from mitral valve 
prolapse, the examiner did not provide an opinion as to when 
the condition began.  

To support her claim for benefits, the appellant has 
submitted private medical records from the 1980s to the 
present.  These records do show that the appellant has been 
diagnosed as having mitral valve prolapse and they indicate 
the type of medications she has taken for the condition.  It 
is further noted that the appellant submitted a letter from a 
private doctor in April 2003.  In this letter, the physician 
discussed the appellant's migraine headaches and her mitral 
valve prolapse.  The examiner concluded that there was 
probably no relationship between the two conditions and that 
each occurred independently of one another.  

A VA nurse provided a written statement in January 2007.  
Without benefit of the examining the appellant or reviewing 
her claims folder, the nurse wrote that a VA cardiologist had 
stated that the appellant's mitral valve prolapse was 
"congenital."  

Finally, in April 2009, a VA doctor reviewed all of the 
appellant's medical records in her claims folder and the 
assorted assertions she had made during the course of this 
appeal.  Upon completion of the review, the physician opined 
that the appellant's very mild mitral valve prolapse was 
first diagnosed while the appellant was "in the service."  
He further found that the condition was not congenital and 
that "she got this condition while in the service."  

However, as was noted above, service connection may only be 
granted for a disease or disability if the appellant was on 
active duty or performing active duty for training (ACDUTRA).  
The record reveals that three attempts have been made by the 
VA to confirm whether the appellant was on ACDUTRA in 1987 
when the condition was first diagnosed.  On three separate 
occasions, the VA inquiries have been returned with no 
information.  The last inquiry, requested in September 2008, 
produced a response from the National Personnel Records 
Center that was negative.  The VA was informed that the 
records were not found and that additional efforts to obtain 
said records would be futile.  

Despite this lack of information from the National Personnel 
Records Center and the service department, the appellant was 
able to provide, in October 2009, a computer-generated Army 
National Guard (ANG)/United States Air Force Reserve (USAFR) 
Credit Summary showing that she earned 12 points for being on 
ACDUTRA in fiscal year 1987.  The computer-generated summary 
does not show the dates she served but merely indicates that 
she earned points for said service.  The only other evidence 
of record concerning ACDUTRA are the appellant's statements 
made over the eleven plus years this claim has been on 
appeal.  In those statements, the appellant has asserted that 
she was on ACDUTRA when the initial diagnosis of mitral valve 
prolapse was made.  

In determining whether evidence submitted by an appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The appellant's 
statements that she has proffered during the course of this 
appeal have not been contradictory.  Moreover, since the 
appellant filed his claim, her recitation of the assertions 
has remained consistent.  The Board finds that the 
appellant's written evidence is credible, probative, and it 
adds weight to the overall claim.  See, e.g., Struck v. 
Brown, 9 Vet. App. 145, 155-156 (1996).

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (holding that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail.").

Here, the appellant has provided credible statements with 
respect to when her disability was diagnosed and her military 
status at the time of the diagnosis.  A VA doctor has 
provided an opinion that the appellant's mitral valve 
prolapse began in service and is not congenital.  In view of 
the foregoing, the Board finds that the evidence is, at 
least, in equipoise.  Accordingly, the benefit of the doubt 
in resolving the issue on appeal shall be given to the 
appellant, and therefore, service connection for mitral valve 
prolapse is warranted.


ORDER

Entitlement to service connection for mitral valve prolapse 
is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


